ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lockheed Martin Corporation                  )      ASBCA No. 61082
                                             )
Under Contract No. NOOO 19-06-C-0098         )

APPEARANCES FOR THE APPELLANT:                      Terry L. Albertson, Esq.
                                                    Elizabeth A. Buehler, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Stephen R. Dooley, Esq.
                                                     Senior Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 5 September 2017




                                                  f\dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in AS BC A No. 61082, Appeal of Lockheed Martin
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals